 

Exhibit 10.11

 

Notice of Extended Maturity Date 

 

The Convertible Promissory Note between XsunX, Inc. (the “Borrower”) and (the
“Lender”), executed and effective on May 12, 2017 (the “Note”) had an initial
Maturity Date of May 12, 2018.

 

The Lender and Borrower hereby agree to extend the Maturity Date, and the Note
Amount shall be payable upon demand, but in no event later than sixty (60)
months from the Effective Date (the “Extended Maturity Date”).

 

All other terms and conditions of the Note remain unchanged.

 

 

Agreed and Accepted:

 

XsunX, Inc.

 

 

 

 

 

By                                                               Date          
                            

 Chief Executive Officer

 

 

 

Lender

 

 

By                                                               
 Date  7/17/18                         

President